DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-5, 7-9, 12-16, 48-55 claims the benefit of priority to US Provisional Application 60/695,099, filed June 29, 2005.
Claim Objections
Claims 53-55 are objected to because of the following informalities:  Method claims 53-55 depend from a cancelled claim 18.  Appropriate correction is required.  For prior art rejection purposes, claims 53-55 will be treated as being a system claim dependent from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 53, lines 2-3, “the first” and “the phone device” lack proper antecedent basis.
In claim 54, line 2, “the one” lack proper antecedent basis.
In claim 55, lines 2-3, “the indicated activity” and “the initiated call” lack proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-5, 7-9, 12-16, 48-54 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipateed by Sarkar et al. (US 7236580 B1, “Sarkar”).
As to claim 1, Sarkar discloses a communication system, comprising: 
a captioned device including a display configured to display text captions corresponding to voice communications between a wireless device and a hearing user's device that is located remotely from the captioned device to enable a hard of hearing user using the wireless device to participate in communication sessions with a hearing user using the hearing user's device (participant uses both analog telephone 18 and computer 16B, which may be located near one another, Fig. 2; col. 6, lines 59-67; the analog telephone may be a cell or mobile telephone, col. 2, lines 60-66), wherein the captioned device (computer 16B) is independent of the wireless device (telephone 18), the captioned device comprising: 
at least one communication component configured to enable the captioned device to communicate with other system components (computer 16b is connected over a separate communication link 28 to conference bridge 32); 
a display (computer 16B includes a screen for displaying text; col. 2, lines 53-67); 
a captioning initiation button (a user may indicate a desire to receive transcribed text by a button on communication device 16; col. 5, lines 39-59; col. 10, lines 21-25); and 
a processor operably coupled to the at least one communication component (computer 16b inherently comprises a processor), the captioning initiation button and the display, the processor configured to: 

establish an association between the captioned device and the wireless device without physically, acoustically, or electrically linking the wireless device to the captioned device (telephone 18 and computer 16b are used together, col. 6, lines 59+, and association between devices are made at the conference bridge, col. 7, lines 45-61);
initiate a captioning service in response to selection of the captioning initiation button wherein the captioning service generates captions corresponding to the hearing user's voice signal (col. 5, lines 39-59; col. 10, lines 13-40); 
receive text originating at the relay, the text corresponding to a transcript of the hearing user's voice signal originating at the hearing user's device (col. 5, lines 52-59); and 
cause text captions corresponding to the received text to be displayed on the display (col. 7, lines 16-22).
As to claim 4, Sarkar discloses: wherein the at least one communication component comprises a wireless transceiver (communication device 16 may be connected through a wireless link 28; col. 2, lines 35-41).
As to claim 5, Sarkar discloses: wherein the captioned device and the wireless device are associated at the relay (telephone 18 and computer 16b are used together, col. 6, lines 59+, and association between devices are made at the conference bridge, col. 7, lines 45-61).
As to claim 7, Sarkar discloses: wherein the relay is configured to: receive the hearing user's voice signal; and transmit the text comprising the text transcript corresponding to the hearing user's voice signal directly to the captioned device (col. 5, lines 52-59).
As to claim 8, Sarkar discloses: wherein the wireless device is configured to: receive the hearing user's voice signal from the hearing user's device (col. 4, lines 5-22).
As to claim 9, Sarkar discloses: wherein the wireless device is a cellular device (telephone may be a cell or mobile telephone, col. 2, lines 60-66).

As to claim 13, Sarkar discloses: wherein the wireless device is usable to facilitate a phone call independent of the captioned device (col. 4, lines 5-22).
As to claim 14, Sarkar discloses: wherein the captioned device receives the text signal directly from the relay without passing through the wireless device (transcribed text is received at the computer 16b directly over a separate link 28; Fig. 2; col. 5, lines 55-64; col. 7, lines 1-6).
As to claim 15, Sarkar discloses: wherein the wireless device is temporarily associated with the captioned device and wherein the wireless device can be associated with any of several different captioned devices to facilitate communication (user selects a display device to be associated with the telephone in order to receive the text; col. 7, lines 52-55).
As to claim 16, Sarkar discloses: wherein the captioned device is temporarily associated with the wireless device to receive the hearing user's voice signal from the wireless device and wherein the captioned device can be associated with any of a plurality of wireless devices to facilitate communication (col. 7, lines 52-55).
As to claim 48, Sarkar discloses: wherein the at least one communication component comprises a port connected to the Internet (network 14 may be the Internet; col. 2, lines 42-49).
As to claim 49, Sarkar discloses: wherein the caption device further comprises an input device configured to receive user input, wherein association between the captioned device and the wireless device is established responsive to user input via the input device (col. 5, lines 39-59; col. 10, lines 13-40).
As to claims 50, 52, Sarkar discloses: wherein the captioned device and the wireless device are associated at the relay (association between devices are made at the conference bridge, col. 7, lines 45-61).

As to claims 53, 54, Sarkar discloses: wherein the captioned device is the first of the captioned device and the phone device (computer 16B includes a screen for displaying text; col. 2, lines 53-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-5, 7-9, 12-16, 48-54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooksby (US 2006/0133583 A1) in view of McClelland (US 2005/0094777 A1), and further in view of Mukherji et al. (US 7117152 B1, “Mukherji”).
As to claim 1, Brooksby discloses a communication system (hearing-impaired communications system 10; Fig. 2), comprising: 
a captioned device (network device 12) including a display (display 26) configured to display text captions corresponding to voice communications between a wireless device 
at least one communication component configured to enable the captioned device to communicate with other system components (network device 12 establishes a communication session with relay service 20; para. 0027); 
a display (display 26); and 
a processor (control process 30) operably coupled to the at least one communication component, the captioning initiation button and the display, the processor configured to: 
establish an association between the captioned device and the wireless device without physically, acoustically, or electrically linking the wireless device to the captioned device (telephone 23 is associated with network device 12 when the network device 12 sends a call request to the relay service 20 which includes the call back number 205 of telephone 23; para. 0024, 0027, 0030); 
initiate a captioning service (when VCO relay service is selected, a conference call is established allowing voice communication to be exchanged between telephone 23 and telephone 22 while the interpreter provides text; para. 0028) wherein the captioning service generates captions corresponding to the hearing user's voice signal (para. 0028); 
receive text originating at the relay, the text corresponding to a transcript of the hearing user's voice signal originating at the hearing user's device (when VCO relay service is selected, a conference call is established allowing voice communication to be exchanged between telephone 23 and telephone 22 while the interpreter provides text; para. 0028); and 
cause text captions corresponding to the received text to be displayed on the display (text is provided to the hearing-impaired user through a visual means; para. 0028).

Brooksby in view of McClelland further differs from claim 1 in that it does not disclose: a captioning initiation button, receive a caption initiation signal from the captioning initiation button, and initiating a captioning service in response to selection of the captioning initiation button.
Mukherji teaches enabling display of text converted from voice communication in response to a selection of a DISPLAY button 60 (col. 7, lines 38-54).  It would have been obvious to one of ordinary skill at the time of invention to modify Brooksby in view of McClelland with the above feature of Mukherji in order to provide a more convenient means of initiating a captioned session.
As to claim 4, Brooksby in view of McClelland and Mukherji discloses: wherein the at least one communication component comprises a wireless transceiver (McClelland: user device may include a computer appliance which transmits and receives data via a wireless network, para. 0021).
As to claim 5, Brooksby in view of McClelland and Mukherji discloses: wherein the captioned device and the wireless device are associated at the relay (Brooksby: the relay services 20 forms the conference call, para. 0024, 0027, 0028; McClelland: cellular telephone, para. 0021).
As to claim 7, Brooksby in view of McClelland and Mukherji discloses: wherein the relay is configured to: receive the hearing user's voice signal; and transmit the text comprising the 
As to claim 8, Brooksby in view of McClelland and Mukherji discloses: wherein the wireless device is configured to: receive the hearing user's voice signal from the hearing user's device (Brooksby: para. 0028, VCO relay service; McClelland: cellular telephone, para. 0021).
As to claim 9, Brooksby in view of McClelland and Mukherji discloses: wherein the wireless device is a cellular device (McClelland: para. 0021).
As to claim 12, Brooksby in view of McClelland and Mukherji discloses: wherein the at least one communication component is configured to enable the captioned device to communicate with the relay (Brooksby: network device 12 establishes a communication session with relay service 20; para. 0027).
As to claim 13, Brooksby in view of McClelland and Mukherji discloses: wherein the wireless device is usable to facilitate a phone call independent of the captioned device (Brooksby: hearing impaired user’s telephone 23 is a conventional telephone and can be separately connected to the hearing user’s telephone 22 via the telephone network 18, see Fig. 2; McClelland: cellular telephone, para. 0021).
As to claim 14, Brooksby in view of McClelland and Mukherji discloses: wherein the captioned device receives the text signal directly from the relay without passing through the wireless device (Brooksby: network device 12 receives text data directly from the relay service 20 via network 17, see Fig. 2).
As to claim 15, Brooksby in view of McClelland and Mukherji discloses: wherein the wireless device is temporarily associated with the captioned device and wherein the wireless device can be associated with any of several different captioned devices to facilitate communication (Brooksby: stored VCO callback number 205 in Fig. 2, para. 0024, the association can be made between any other appliance with any other telephone device based on a user storing any telephone’s callback number within any other appliance).

As to claim 48, Brooksby in view of McClelland and Mukherji discloses: wherein the at least one communication component comprises a port connected to the Internet (Brooksby: communication session over the Internet, para. 0028).
As to claim 49, Brooksby in view of McClelland and Mukherji discloses: wherein the caption device further comprises an input device configured to receive user input, wherein association between the captioned device and the wireless device is established responsive to user input via the input device (Mukherji: col. 7, lines 38-54).
As to claims 50, 52, Brooksby in view of McClelland and Mukherji discloses: wherein the captioned device and the wireless device are associated at the relay (Brooksby: para. 0024, 0027; McClelland: cellular telephone, para. 0021).
As to claim 51, Brooksby in view of McClelland and Mukherji discloses: wherein the wireless device further comprises an input device configured to receive user input, wherein association between the captioned device and the wireless device is established responsive to user input via the input device (Brooksby: association is established when the telephone user accepts the callback from the relay service, para. 0024; McClelland: cellular telephone, para. 0021).
As to claims 53, 54, Brooksby in view of McClelland and Mukherji discloses: wherein the captioned device is the first of the captioned device and the phone device (Brooksby: network device 12 displays captions, para. 0028).
Claim 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarkar in view of Lund (US 2003/0210767 A1).
Sarkar differs from claim 55 in that it does not disclose: wherein the indicated activity includes entry of a PIN number associated with the initiated call.
Lund teaches the entry of a PIN number to associate a device with a phone call in order to provide text display (para. 0006, 0013).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sarkar with the above feature of Lund in order to provide security and privacy.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-9, 12-16, 48-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Stella L. Woo/
Primary Examiner, Art Unit 2652